

115 HJ 121 IH: Proposing an amendment to the Constitution of the United States relating to parental rights.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 121IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Hultgren (for himself, Mr. Budd, Mr. Duncan of South Carolina, Mrs. Noem, Mr. Walberg, Mrs. Comstock, Mr. Mooney of West Virginia, Mr. Lamborn, Mr. Banks of Indiana, Mr. Meadows, Mr. Posey, Mr. Pittenger, Mr. Huizenga, Mr. Marchant, Mrs. Hartzler, and Mr. Babin) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relating to parental rights.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.The liberty of parents to direct the upbringing, education, and care of their children is a fundamental right.
 2.The parental right to direct education includes the right to choose, as an alternative to public education, private, religious, or home schools, and the right to make reasonable choices within public schools for one’s child.
 3.Neither the United States nor any State shall infringe these rights without demonstrating that its governmental interest as applied to the person is of the highest order and not otherwise served.
 4.The parental rights guaranteed by this article shall not be denied or abridged on account of disability.
 5.This article shall not be construed to apply to a parental action or decision that would end life. . 